Exhibit SPLIT-OFF AGREEMENT This SPLIT-OFF AGREEMENT, dated as of this 2nd day of May, 2008 (this “Agreement”), is entered into by and among Kentucky USA Energy, Inc., formerly known as Las Rocas Mining Corp., a Delaware corporation (“Seller”), Christopher Greenwood (“Greenwood” or “Buyer”), Las Rocas Leaseco Corp., a Delaware corporation (“Leaseco”), and KY USA Energy, Inc., a Kentucky corporation (“KY USA”). R E C I T A L S: WHEREAS,Seller is the owner of all of the issued and outstanding capital stock of Leaseco. Leaseco is a newly-formed, wholly-owned subsidiary of Seller which was organized to acquire, and has so acquired, the business assets and liabilities previously held by Seller. Seller has no other businesses or operations prior to the Merger (as defined herein); WHEREAS, contemporaneously with the execution of this Agreement, Seller, KY USA and a newly-formed wholly-owned Kentucky subsidiary of Seller, KY USA Acquisition Corp. (“Acquisition Corp.”), will enter into an Agreement and Plan of Merger and Reorganization (the “Merger Agreement”) pursuant to which Acquisition Corp. will merge with and into KY USA with KY USA remaining as the surviving entity (the “Merger”).The equity holders of KY USA will receive securities of Seller in exchange for their equity interests in KY USA; WHEREAS, the execution and delivery of this Agreement is required by KY USA as a condition to its execution of the Merger Agreement. The consummation of the purchase and sale transaction contemplated by this Agreement is also a condition to the completion of the Merger pursuant to the Merger Agreement. Seller has represented to KY USA in the Merger Agreement that the purchase and sale transaction contemplated by this Agreement will be consummated immediately following the closing of the Merger, and KY USA relied on such representation in entering into the Merger Agreement; WHEREAS, Buyer desires to purchase the Shares (as defined in Section 1.1) from Seller, and to assume, as between Seller and Buyer, all responsibilities for any debts, obligations and liabilities of Leaseco, on the terms and subject to the conditions specified in this Agreement; and WHEREAS, Seller desires to sell and transfer the Shares to the Buyer, on the terms and subject to the conditions specified in this Agreement. NOW, THEREFORE, in consideration of the premises and the covenants, promises and agreements herein set forth and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto, intending legally to be bound, agree as follows: 1 I.PURCHASE AND SALE OF STOCK. 1.1Purchased Shares.Subject to the terms and conditions provided below, Seller shall sell and transfer to Buyer and Buyer shall purchase from Seller, on the Closing Date (as defined in Section 1.3), all of the issued and outstanding shares of capital stock of Leaseco (the “Shares”). 1.2Purchase Price.The purchase price for the Shares shall be the transfer and delivery by Buyer to Seller of 24,000,000 shares of common stock of Seller that Buyer owns (the “Purchase Price Shares”), deliverable as provided in Section 1.3Closing.The closing of the transactions contemplated in this Agreement (the “Closing”) shall take place as soon as practicable following the execution of this Agreement; provided, however, that the Closing must occur immediately after the closing of the Merger.The date on which the Closing occurs shall be referred to herein as the Closing Date (the “Closing Date”). II.CLOSING. 2.1Transfer of Shares.At the Closing, Seller shall deliver to Buyer certificates representing the Shares, duly endorsed to Buyer or as directed by Buyer, which delivery shall vest Buyer with good and marketable title to all of the issued and outstanding shares of capital stock of Leaseco, free and clear of all liens and encumbrances. 2.2Payment of Purchase Price.At the Closing, Buyer shall deliver to Seller a certificate or certificates representing the Purchase Price Shares duly endorsed to Seller, which delivery shall vest Seller with good and marketable title to the Purchase Price Shares, free and clear of all liens and encumbrances. 2.3Transfer of Records.On or before the Closing, Seller shall transfer to Leaseco all existing corporate books and records in Seller’s possession relating to Leaseco and its business, including but not limited to all agreements, litigation files, real estate files, personnel files and filings with governmental agencies; provided, however, when any such documents relate to both Seller and Leaseco, only copies of such documents need be furnished. On or before the Closing, Buyer and Leaseco shall transfer to Seller all existing corporate books and records in the possession of Buyer or Leaseco relating to Seller, including but not limited to all corporate minute books, stock ledgers, certificates and corporate seals of Seller and all agreements, litigation files, real property files, personnel files and filings with governmental agencies; provided, however, when any such documents relate to both Seller and Leaseco or its business, only copies of such documents need be furnished. III.BUYER’S REPRESENTATIONS AND WARRANTIES.Buyer represents and warrants to Seller and KY USA that: 3.1Capacity and Enforceability.Buyer has the legal capacity to execute and deliver this Agreement and the documents to be executed and delivered by Buyer at the Closing pursuant to the transactions contemplated hereby. This Agreement and all such documents constitute valid and binding agreements of Buyer, enforceable in accordance with their terms. 2 3.2Compliance.Neither the execution and delivery of this Agreement nor the consummation of the transactions contemplated hereby by Buyer will result in the breach of any term or provision of, or constitute a default under, or violate any agreement, indenture, instrument, order, law or regulation to which Buyer is a party or by which Buyer is bound. 3.3Purchase for Investment.Buyer is financially able to bear the economic risks of acquiring Leaseco and the other transactions contemplated hereby, and has no need for liquidity in this investment. Buyer has such knowledge and experience in financial and business matters in general, and with respect to businesses of a nature similar to the business of Leaseco, so as to be capable of evaluating the merits and risks of, and making an informed business decision with regard to, the acquisition of the Shares. Buyer is acquiring the Shares solely for his own account and not with a view to or for resale in connection with any distribution or public offering thereof, within the meaning of any applicable securities laws and regulations, unless such distribution or offering is registered under the Securities Act of 1933, as amended (the “Securities Act”), or an exemption from such registration is available. Buyer has (i)received all the information he has deemed necessary to make an informed investment decision with respect to the acquisition of the Shares; (ii)had an opportunity to make such investigation as he has desired pertaining to Leaseco and the acquisition of an interest therein, and to verify the information which is, and has been, made available to him; and (iii)had the opportunity to ask questions of Seller concerning Leaseco.
